

115 HR 5778 IH: Promoting Outpatient Access to Non-Opioid Treatments Act
U.S. House of Representatives
2018-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5778IN THE HOUSE OF REPRESENTATIVESMay 11, 2018Mr. Marchant (for himself and Mr. Levin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for review and adjustment of payments
			 under the Medicare outpatient prospective payment system to avoid
			 financial incentives to use opioids instead of non-opioid alternative
			 treatments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Outpatient Access to Non-Opioid Treatments Act. 2.Review and adjustment of payments under the Medicare outpatient prospective payment system to avoid financial incentives to use opioids instead of non-opioid alternative treatments (a)Outpatient prospective payment systemSection 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) is amended by adding at the end the following new paragraph:
				
					(22)Review and revisions of payments for non-opioid alternative treatments
 (A)In generalWith respect to payments made under this subsection for covered OPD services (or groups of services), including covered OPD services assigned to a comprehensive ambulatory payment classification, the Secretary—
 (i)shall, as soon as practicable, conduct a review (part of which may include a request for information) of payments for opioids and evidence-based non-opioid alternatives for pain management (including drugs and devices, nerve blocks, surgical injections, and neuromodulation) with a goal of ensuring that there are not financial incentives to use opioids instead of non-opioid alternatives;
 (ii)may, as the Secretary determines appropriate, conduct subsequent reviews of such payments; and (iii)shall consider the extent to which revisions under this subsection to such payments (such as the creation of additional groups of covered OPD services to classify separately those procedures that utilize opioids and non-opioid alternatives for pain management) would reduce payment incentives to use opioids instead of non-opioid alternatives for pain management.
 (B)PriorityIn conducting the review under clause (i) of subparagraph (A) and considering revisions under clause (iii) of such subparagraph, the Secretary shall focus on covered OPD services (or groups of services) assigned to a comprehensive ambulatory payment classification, ambulatory payment classifications that primarily include surgical services, and other services determined by the Secretary which generally involve treatment for pain management.
 (C)RevisionsIf the Secretary identifies revisions to payments pursuant to subparagraph (A)(iii), the Secretary shall, as determined appropriate, begin making such revisions for services furnished on or after January 1, 2020. Revisions under the previous sentence shall be treated as adjustments for purposes of application of paragraph (9)(B).
 (D)Rules of constructionNothing in this paragraph shall be construed to preclude the Secretary— (i)from conducting a demonstration before making the revisions described in subparagraph (C); or
 (ii)prior to implementation of this paragraph, from changing payments under this subsection for covered OPD services (or groups of services) which include opioids or non-opioid alternatives for pain management..
 (b)Ambulatory surgical centersSection 1833(i) of the Social Security Act (42 U.S.C. 1395l(i)) is amended by adding at the end the following new paragraph:
				
 (8)The Secretary shall apply the provisions of paragraph (22) of section 1833(t), including the second sentence of subparagraph (C) of such paragraph, to payment for services under this subsection in an appropriate manner (as determined by the Secretary)..
			